Citation Nr: 1036982	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  03-03 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C, to include as 
secondary to service-connected Crohn's disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  Subsequently, the claims file was 
transferred to the jurisdiction of the RO in Boston, 
Massachusetts.  The Board remanded this matter for additional 
development in a January 2008 decision.

In April 2003, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that she is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).


The Veteran is seeking service connection for hepatitis C, which 
she attributes to treatment received for her service-connected 
Crohn's disease.  Specifically, she contends that, in November 
1982, while undergoing surgery for a right colectomy, she was 
given one or more blood transfusions which, in turn, caused 
hepatitis C.

In its January 2008 remand, the Board noted that the Veteran's 
claims folder had been rebuilt after apparently being misplaced.  
It is not known how many records have been lost, but there are no 
service treatment records from the Veteran's period of active 
duty or original adjudication documents from this appeal.  The 
Board requested at the time that the RO/AMC make an effort to 
locate the Veteran's original claims folder by contacting 
approximately five VA facilities.  Information in the rebuilt 
claims folder shows such an effort was undertaken, but proved 
fruitless.

According to a May 2006 VA medical record found in the rebuilt 
claims folder, the Veteran told medical personnel that she was 
now receiving disability benefits from the Social Security 
Administration (SSA).  A June 2006 VA medical record also noted 
that the Veteran was not working and was currently on disability.  
There is no indication from these records whether SSA granted 
disability benefits for hepatitis C, Crohn's disease, or for 
other conditions.  There is no indication in the claims file that 
the RO/AMC ever attempted to obtain a copy of SSA's decision, the 
Veteran's SSA medical records, and any subsequent decisions or 
medical records in an attempt to locate some of the Veteran's 
missing medical records.

While SSA records are not controlling for VA determinations, they 
may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when VA is put on notice of the existence of SSA 
records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also Masors v. 
Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that 
the RO/AMC should obtain and associate with the claims file a 
copy of SSA's determination on the Veteran's claim, as well as 
copies of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities.

Since it was not clear whether the Veteran had received a notice 
letter pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), and none was contained in the rebuilt claims folder, the 
Board requested in its previous remand of January 2008 that a 
proper VCAA notice be sent to the Veteran.  In part, it was to 
notify the Veteran of the information and evidence necessary to 
substantiate her service connection claim for hepatitis C.  The 
Board's review of correspondence subsequently sent the Veteran in 
March 2008 and July 2009 shows that she was not informed of the 
information and evidence needed to substantiate her essentially 
secondary service connection claim.  

Therefore, on remand the RO/AMC should send the Veteran proper 
notice on substantiating her claim for service connection for 
hepatitis C, to include as secondary to service-connected Crohn's 
disease.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2009) are 
fully complied with and satisfied.  The 
letter is to give the Veteran proper notice 
of the information and evidence needed to 
substantiate a secondary service connection 
claim.

2.  The RO/AMC should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the Veteran's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.  If medical evidence utilized in 
processing such claim is not available, that 
fact should be documented by SSA and such 
notice entered in the claims folder.  Any 
subsequent disability determinations, as well 
as the records upon which those 
determinations were made, should also be 
requested.

3.  Thereafter, the RO/AMC shall take such 
additional development action with respect to 
the claim as it deems proper.  When the 
development requested has been completed, the 
case should again be reviewed by the RO/AMC 
on the basis of the additional evidence and 
readjudicated.  If the benefit sought is not 
granted, the Veteran and her representative 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


